     Case 1:19-cr-10421-DPW Document 180 Filed 05/05/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

              v.
                                      No. 19-cr-10421-DPW
YUEN LIU-TORRES,

              Defendant.


 ORDER GRANTING DEFENDANT S EMERGENCY MOTION FOR RECONSIDERATION
    Defendant Yuen Liu-Torres is charged via indictment with

conspiracy to distribute and to possess with the intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 846, and with conspiring to money launder, in violation

of 18 U.S.C. § 1956(h).    On December 19, 2019, the court ordered

the defendant detained pending trial on the grounds of danger

and flight risk. (D. 105).    The court noted that the defendant

does not have a serious criminal record, and possesses ties to

the community, but found that the government produced credible

evidence that the defendant is a member of a prominent gang

associated with drug trafficking and violent activity.

    Against this backdrop, the defendant, who is currently

being detained at the Plymouth Correctional Facility, moves for

reconsideration and release on the ground that the coronavirus-

related pandemic constitutes changed circumstances warranting

release.   At a hearing held on May 1, 2020, the defendant

presented evidence that he suffers from a persistent upper
     Case 1:19-cr-10421-DPW Document 180 Filed 05/05/20 Page 2 of 5



respiratory condition with wheezing that makes him particularly

vulnerable to Covid-19.        The defendant acknowledged concerns

previously noted by the court in ordering him detained, but

argued (1) there is no evidence that he actually harmed anyone

or arranged to have anyone harmed despite making statements to

the contrary, and (2) surveillance photographs showing him with

cash were not necessarily suggestive of improper conduct where

he co-managed a restaurant with his father.                The defendant

proposes that he be released to reside with his wife and

children at their New Bedford residence, on home incarceration

with monitoring.

    T e g   e     e            e       e defe da               .   T e

government argues that medical records do not support the

defe da     c a        f a c       c c       d         a      a, e e

accepting that he may have suffered from a cold or perhaps be

prone to colds.       Accordingly, the government contends, the

present case does not meaningfully involve changed

circumstances, particularly where only one detainee at Plymouth

has thus far tested positive for Covid-19.

    The court reserved judgment on the defe da                     motion

pending among other things a further review of his medical

records.   From the c              e    e ,      e records do not indicate

an official diagnosis of asthma but they do reflect that the

defendant has been prescribed steroid inhalants since December

                                         2
       Case 1:19-cr-10421-DPW Document 180 Filed 05/05/20 Page 3 of 5



2019, and continues to use them at present.                         (D. 160-2, pp. 1-2,

32).    The records also reflect that                 e defe da                initial

health assessment at Plymouth reflected a                       e          e         (upper

respiratory infection),                 a       ed    ee    g            e a .    (Id.   .

10).    The defendant is moreover obese and his bloodwork in March

2020 indicates that he has high glucose levels.                           (Id. p. 25-26).

The court understands that respiratory ailments and obesity are

comorbidities that may place a Covid-19 victim at a greater risk

of harm.    The court credits that officials at Plymouth have

commendably taken many precautions to minimize the risk of

exposure by detainees to the virus but presumes also that the

risk cannot be completely eliminated given the large number of

persons present within the facility at any given time.

       Although the court continues to be concerned about the

evidence implicating the defendant in this matter, the court

finds based on (1)       e defe da                     ca   c        d

c       c          c    d          a    P             ; (2)          e defe da

relatively moderate criminal record; and (3)                         e defe da

ties to the community and stable home situation, that release on

conditions is appropriate.         The court therefore GRANTS the

defe da       E e ge c      M       f           Rec    de a               and orders the

defe da        e ea e       b ec                e f         g c          ditions:

       1.   The defendant shall be subject to home confinement at
            his residence at 219 Acushnet Avenue, New Bedford, MA,
            and the defendant may not leave the residence without

                                            3
Case 1:19-cr-10421-DPW Document 180 Filed 05/05/20 Page 4 of 5



      the prior permission of U.S. Probation and Pretrial
      Services.

2.    Approval for leaving the residence is limited to
      medical appointments and meetings with counsel.

3.    The defendant shall be monitored via random telephone
      calls to a landline telephone in the residence. Prior
           e defe da      e ea e, U.S. P ba      a d
      Pretrial Services shall verify that the residence has
      working landline telephone.

4.    The defendant shall surrender any passport to U.S.
      Probation and Pretrial Services and shall not obtain a
      passport or any other travel document while this case
      is pending.

5.    The defendant shall maintain the above residence and
      not move without the prior permission of U.S.
      Probation and Pretrial Services.

6.    The defendant shall avoid all contact, directly or
      indirectly, with any person who is or may be a victim
      or potential witness in the investigation or
      prosecution, including, but not limited to: co-
      defendants and alleged gang members, unless in the
      presence of counsel.

7.    The defendant shall refrain from possessing any
      firearm, destructive device, or other dangerous
      weapon, and there shall be no such firearm,
      destructive device, or other dangerous weapon in the
      residence.

8.    The defendant shall refrain from the excessive use of
      alcohol and from the use or unlawful possession of a
      narcotic drug or other controlled substances,
      including marijuana, unless prescribed by a licensed
      medical practitioner.

9.    The defendant shall submit to any drug testing
      required by U.S. Probation and Pretrial Services.

10.   The defendant shall report any contact with law
      enforcement within 24 hours to U.S. Probation and
      Pretrial Services.


                              4
     Case 1:19-cr-10421-DPW Document 180 Filed 05/05/20 Page 5 of 5



    11.   The defendant shall obey all statutory conditions of
          release.

    12.   The defendant acknowledges that a warrant for his
          arrest has been signed by an authorized judicial
          officer and is being held in abeyance and, further,
          that this warrant will be activated without further
          notice to the defendant if he violates any conditions
          of his release.



                                       /s/ Donald L. Cabell
                                       DONALD L. CABELL, U.S.M.J.
DATED:   May 5, 2020




                                   5
